DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 102
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by .

  -- In considering claim 1, the claimed subject matter that is met by Balasubramanian et al(Balasubramanian) includes:
	1) the wearable safety device is met by the UEs(104), which include any of a cellular phone, smart phone, laptop, personal digital assistant(PDA), satellite radio, GPS system, multimedia device, video device, digital audio player, camera, game console, tablet, smart device, wearable device, healthcare device, implant, or any other similar functioning device(see: Balasubramanian, sec[0043]), many of which would have been readily wearable by a user;
	2) the wireless transceiver is met by the transceiver’s(not shown) which are included in the UE’s which allow intercommunication with other devices in the system(see: sec[0043]);
	3) the memory storing an application is met by the computer readable memory, which implements software that stores instructions to be executed by the devices in the system(see: Balasubramanian, sec[0030]); 
	3) one or more processors that, when executing the application, are configured to: determine a context of a user wearing the wearable safety device the user being external to any vehicle; configure an alert based on the determined context; and broadcast the configured alert using the wireless transceiver to one or more autonomous vehicles or a traffic control system are met by the processors of the UE, which would have allowed the PUE to function in a manner that would have allowed communication and interaction with the VUE.  Furthermore, the broadcast configured to alert based on determined context is met by the pedestrian safety message(PSM which includes pedestrian’s speed, direction, type, and other information(see: sec[0064]).
  -- With regards to claim 3,
	1) wherein the wearable safety device is included in another electronic device is met by the UEs(104), which include any of a cellular phone, smart phone, laptop, personal digital assistant(PDA), satellite radio, GPS system, multimedia device, video device, digital audio player, camera, game console, tablet, smart device, wearable device, healthcare device, implant, or any other similar functioning device(see: Balasubramanian, sec[0043]), many of which would have been readily wearable by a user.
  -- With regards to claim 5,
	1) one or more processors are further configured to: determine a position of the wearable safety device; and include the position of the wearable safety device in the alert is met by the processors of the PUE, which interacts with cellular network so as to determine locations, speed, direction of the pedestrianPUE(see: sec[0064]).
  -- With regards to claim 6, 
	1) the one or more processors are configured to determine whether a position of the wearable safety device is within a predetermined distance of a roadway, or other an area where an the one or more autonomous vehicle is likely to be operated is met by the by the VRU(410) of the PUE obtaining via the cellular network, information about nearby vehicles(see: sec[0063]).
  -- With regards to claim 7,
	1) the one or more processors are configured to determine whether a position of the wearable safety device is within a roadway, or other an area where an the one or more autonomous vehicles are likely to be operated is met by the VRU obtaining via the cellular network(420), information about nearby vehicles such as their periodic locations, speeds, trajectory, any alerts in the area, and information about traffic(see: sec[0063]).
  -- Claim 8 recites subject matter that is met as discussed in claims 1-7 above.
  -- With regards to claim 9, 
	1) the collision risk alert comprises a request that the responding autonomous vehicle perform a safety action is met by the VUEs of vehicles providing information exchange such that determination can be made quickly as to collision events(see: sec[0099]), and wherein in the event that a collision is imminent, determination is made such that the VUEs take quick remedial measures, such as adjusting their position(see: sec[0100]).
  -- With regards to claim 10,
	1) the safety action comprises at least one of slow down, stop, change direction, emit a sound, or flash a light is met by the vehicles that are in danger of imminent collision, adjusting their positions(see: sec[0100]), which would constitute a change direction.
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above.
  -- Claim 13 recites subject matter that is met as discussed in claim 5 above.
  -- Claim 14 recites subject matter that is met as discussed in claims 6 and 7 above.
  -- With regards to claim 16, 
	1) configuring the alert comprises configuring at least one of a power level, a frequency range, a number of communication channels, a priority, or a broadcast interval of the configured alert based on an operating mode of the wearable safety device is met by the system configuring various aspects of the wireless communication technologies used to broadcast information, so as to compensate for multiple entities communicating, such as channel configuration, as well as frequency division multiple access, lower frequency ranges, etc(see: secs[0046]).
  -- Claim 18 recites subject matter that is met as discussed in claim 1 above.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al(Balasubramanian), as discussed in claim 11 above, and further in view of Inaba et al(USPGPUB 2020/0160714). 
  -- Claim 12 recites a method that is met as discussed in claim 11 above, except for: 
	1) determining the context comprises:
		i) switching the safety device to a basic alert mode, an enhanced alert mode, a high alert mode, or a user request mode; 
		ii) indicating to a user of a new mode of the safety device.
	Use of systems which determine context of a vehicle by switching a safety device between modes and indicating the new mode to a user is well known. In related art, Inaba et al(Inaba) teaches an alert mode notification table as utilized by a vehicle driving assistance device, wherein indications are pre-set to different priority settings(1,2,3), and wherein degrees of danger are switched to different modes, based on the priority level(see: secs[0079-0081]).
	Furthermore, Inaba teaches that the different notification modes are indicated to a user of the system, by utilizing different colors(red, yellow, green) to indicate alert modes(see: sec[0080-0082]). Since the user of systems which provide context based on switching modes and indicating the switched mode to a user of the system is well known, as taught by Inaba, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the priority setting information(D4) including alert modes, as taught by Inaba, into the system of Balasubramanian, since this would have enhanced the system by indicating different priority levels, based on degree of danger and as well indicating the modes a to user of the system, thereby enhancing awareness.
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al(Balasubramanian) in view of Goldman-Shenhar et al(USPGPUB 2018/0173230).
  -- Claim 15 recites a method that is met as discussed in claim 11 above, except for:
	1) determining the context of the safety device comprises determining whether a user of the safety device is demonstrating less predictable behavior or is distracted.
	Use of systems which determine distracted users of a safety device is well known.  In related art, Goldman-Shenhar et al(Shenhar) teaches a contextual assessment vehicle system, wherein the system is configured to set present values or other data, or estimate or predict values related to the user, such as indicating user attention level(see: Shenhar, sec[0035]).  In particular, a communications sub-system(30) acts as input sources and as well include user-characteristic data indicating attention capacity or limitation(see: Shenhar, secs[0117-0118]).
	Since the use of user distraction for the purpose of determining the context of a safety device is well known, as taught by Shenhar, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the subsystem(30) of Shenhar, into the system of Balasubramanian, since this would have further enhanced the capabilities of the system to determine operational factors such as user distraction, when determining the context of the safety device, since user distraction is a factor that would have readily affected collision potential in the system.
  -- Claim 19 is dependent on claim 18, and recites one or more non- transitory computer-readable storage media which substantially corresponds to the subject matter of claims 6,7, and 15.  Therefore, claim 19 is met for the reasons as discussed in the rejection of claims 6,7,15, and 18 above.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al(Balasubramanian) as applied to claim 11 above, and further in view of Wu et al(USPGPUB 2019/0319768).
  -- Claim 17 recites subject matter that is met as discussed in claim 11 except for:
	1) rebroadcasting the configured alert using at least one of an increased power level, a wider frequency range, a greater number of communication channels, or a higher priority when an acknowledgement of the broadcasting of the configured alert is not received from an autonomous vehicle.
	Balasubramanian does however teach that the controller/processor(359) is responsible for error detection using an AC and/or NACK protocol to support HARQ operations(see: Balasubramanian, sec[0057]). Therefore, since Balasubramanian does teach a HARQ process, this inherently implies that retransmission of data packets and signals are included when necessary, if acknowledgement is not detected from the receiving entities.
	Use of systems which teach mitigation of non-acknowledged signals is well known.  In related art, Wu et al(Wu) teaches a method and apparatus for interference detection and mitigation, wherein data is transmitted between multiple devices, and determination and management of ack/nack feedback is performed.  In particular, Wu teaches the use of transmitting messages between vehicle user equipment(VUE) or other user equipment(UE) using VSV/V2X or D2D communication(see: Wu, sec[0037]).
  	Wu goes on to teach that during wireless communication, a number of device pairs may simultaneously attempt to communicate during the same time, which may cause interference between the multiple communication signal attempts(see: sec[0038]).  In those situations, Wu employs interference detection and management/ mitigation in wireless communication networks using ACK/NACK signaling. In particular, Wu utilizes feedback component(198) of a VUE, to monitor interference. And when an interference determination is made, the control component transmits additional data utilizing one or more transmission slots(see: secs[0111-0113]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the feedback component, determination component(806), ack/nack component(816), and control component(808) of Wu, into the system of Balasubramanian, since this would have ensured that interference or other transmission errors would have been mitigated.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al(Balasubramanian) as applied to claim 18 above, and further in view of Anderson(USPGPUB 2019/0051150).
  -- Claim 20 recites subject matter that is met as discussed in claim 18, except for:
	1) receiving input from a user to send a request to an autonomous vehicle or a traffic control system;
	2) in response to receiving the input, broadcasting the request to the autonomous vehicle or the traffic control system using the wireless transceiver.
	Use of systems which allow input from a user to send requests to autonomous vehicles is well known.  In related art, Anderson teaches a pedestrian(130), who utilizes a smartphone(132) for the purpose of generating a mapping program so as to define a proposed crosswalk(134)(see: Anderson, sec[0026]). In particular, a pedestrian may request a crosswalk(134) by drawing the crosswalk on a mapping application running on the smartphone(132). The request may then be submitted to one or more self driving cars on a roadway, and or to one or more other external systems such as a remote server or cloud server(see: Anderson, sec[0028]).
	Since the use of a input and request in response to the input of a user and the request being broadcast to a vehicle or traffic control system is well known, as taught by Anderson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the smartphone with mesh network(126), into the system of Balasubramanian, since Balasubramanian already desires for communication between vehicles and pedestrian device, and therefore, allowing input from a pedestrian to communicate with the vehicles for the purpose of mapping a crosswalk, would have helped enhance the ability of the system to avoid potential collision between the pedestrians and vehicles.
REMARKS:
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
	Applicant is arguing that, based on mappings as disclosed in the previous Office Action, the prior art of record could not teach or suggest the newly amended claimed subject matter.  As discussed in the art rejection above, the prior art of record teaches the subject matter as amended, as outlined in the art rejection above.  In view of this, applicant’s arguments as not deemed persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687